Citation Nr: 0411519	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  01-09 031A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for disability due to 
allergic response to penicillin.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
San Diego, California RO which, among other things, denied 
claims of entitlement to service connection for allergic 
reaction to penicillin, and degenerative changes of the 
lumbar spine secondary to service-connected post-operative 
flexion contracture of the right 2nd toe.  The veteran was 
notified of these actions by a letter in January 2000.  In 
written statements of November 2000 and January 2001, the 
veteran notified the RO that he had become a resident of 
Illinois and jurisdiction of his claims was transferred to 
the Chicago, RO.

In May 2002, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.

The record shows that, in October 2002, the Board denied the 
veteran's claims of service connection for disability due to 
allergic response to penicillin, and service connection for 
degenerative changes of the lumbar spine including as due to 
service-connected disability.  Thereafter, the appellant 
appealed the Board's October 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the appellant's representative and VA General Counsel 
filed a joint motion to vacate the Board's October 2002 
decision that denied claims of service connection for 
disability due to allergic response to penicillin, and 
service connection for degenerative changes of the lumbar 
spine.  By an Order dated in July 2003, the Court vacated the 
Board's October 2002 decision, and remanded the matter to the 
Board for readjudication.  

(Although the Court's July 2003 order required further action 
on two of the three issues on appeal, the Board took action 
in October 2003 to remand a claim of service connection for 
residuals of frozen feet without further consideration of the 
July 2003 joint motion or the July 2003 order by the Court.  
In the remand below, the Board responds to the direction of 
the Court.  This remand also includes some additional 
instruction regarding the claim of service connection for 
residuals of frozen feet.  In addition to following the 
instructions set out below, the RO should follow those set 
forth in the October 2003 remand of the claim of service 
connection for residuals of frozen feet.)


REMAND

In the July 2003 joint motion filed with the Court, the 
appellant's attorney and VA General Counsel concluded that 
the Board had not sufficiently explained how the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) had been met with respect to the claims for 
service connection for disability due to allergic response to 
penicillin, and service connection for degenerative changes 
of the lumbar spine including as due to service-connected 
disability.  

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and of 
which information or evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 C.F.R. § 3.159 (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  Given the argument 
set forth in the July 2003 joint motion, the Board concludes 
that VA has not satisfied its duty to notify the appellant of 
what was specifically needed to substantiate the claims of 
entitlement to service connection for disability due to 
allergic response to penicillin, and service connection for 
degenerative changes of the lumbar spine including as due to 
service-connected disability, particularly the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Because of 
the specific instructions in the July 2003 joint motion and 
July 2003 Court Order, a remand is required in this case.  

Given the directives in the July 2003 joint motion, the Board 
finds that further development of the medical opinion 
evidence is appropriate with respect to the veteran's claim 
of service connection for service connection for disability 
due to allergic response to penicillin.  The evidence of 
record lacks an adequate medical nexus opinion as to the 
medical probabilities that any currently diagnosed disability 
due to allergic response to penicillin is related to military 
service.  Therefore, to satisfy VA's duty to assist the 
veteran in developing facts pertinent to this claim of 
service connection, a new examination is necessary.  This 
should be done by an examiner who has not previously 
evaluated the veteran.  

For the reasons set out above, the Board will remand this 
case in order to comply with the July 2003 Court Order.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of what is 
yet required of him to substantiate his 
claims for service connection for 
disability due to allergic response to 
penicillin, service connection for 
degenerative changes of the lumbar spine 
including as due to service-connected 
right toe disability, and service 
connection for residuals of frozen feet, 
and of the information or evidence that 
VA will yet obtain with respect to his 
claims.  38 C.F.R. § 3.159 (2003).  He 
should be specifically informed that he 
should submit any evidence in his 
possession that pertains to the claims on 
appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for allergic responses to penicillin, his 
feet, and back since May 2002 to the 
present.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  He 
should be given opportunity to provide 
the records.

3.  The RO should schedule the veteran 
for a VA examination to determine whether 
the veteran has a disability due to 
allergic response to penicillin, and 
whether such disability, if any, is due 
to his military service.  The claims 
file, a copy of this remand, along with 
any additional evidence obtained pursuant 
to the requests above, should be made 
available to the examiner for review.  
This examination should be conducted by 
one who has not previously evaluated the 
veteran.

The examiner should determine the 
nature and etiology of any currently 
diagnosed disability due to allergic 
response to penicillin.  The 
examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed disability due to an 
allergic response to penicillin is 
attributable to the veteran's period 
of military service.  The rationale 
for the opinions by the examiner 
should be set forth in detail.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  
Additionally, if the veteran does not 
appear for the scheduled examination, the 
SSOC should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the statement of the case was issued in 
September 2001.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

